Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 31, 2019

                                        No. 04-19-00501-CV

                              IN THE MATTER OF M.M.C.D.-E.

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01118
                         Honorable David A. Canales, Judge Presiding


                                           ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to
raise on appeal. Counsel states appellant has been provided copies of the brief and motion to
withdraw and informed of the right to review the record and file a pro se brief. See id.; Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.). Additionally,
counsel states appellant has been provided with a form motion to use to request access to the
record.

       If appellant desires to file a pro se brief, we order the brief due November 20, 2019. If
appellant files a timely pro se brief, the State may file a responsive brief no later than twenty
days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a
timely pro se brief, the State may file a brief in response to counsel’s brief by December 10,
2019. We order the motion to withdraw filed by appellant’s counsel will be held in abeyance
pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk